Holmes, J.,
concurring in syllabus and judgment. I concur in the syllabus law and judgment announced by today’s decision. Just last term, in Richards v. St. Thomas Hospital (1986), 24 Ohio St. 3d 27, 30, 24 OBR 71, 73, 492 N.E. 2d 821, 824, I indicated that the only non-application of the four-year statute of repose “is that instance where it is shown by clear and convincing evidence that there has been a fraudulent concealment of the cause of the alleged malpractice.” (Holmes, J., concurring.) Thus, I fully embrace the recognition of a wholly separate cause of action for fraud as stated in paragraph one of the syllabus. I also concur in paragraph two of the syllabus. However, I write separately to clarify the scope of our decision with respect to R.C. 2305.11(B). This court had previously upheld the constitutionality of the four-year statute of repose as not being violative of the Equal Protection Clause of the Ohio Constitution, except insofar as it applied to minors, in Opalko v. Marymount Hospital, Inc. (1984), 9 Ohio St. 3d 63, 9 OBR 267, 458 N.E. 2d 847. See, also, Mominee v. Scherbarth (1986), 28 Ohio St. 3d 270, 294, 28 OBR 346, 366, 503 N.E. 2d 717, 735 (Holmes, J. dissenting). However, our recent decision in Hardy v. VerMeulen (1987), 32 Ohio St. 3d 45, 512 N.E. 2d 626, has significantly changed the landscape surrounding this four-year absolute bar.
Although I dissented in Hardy, I must now accept the fact that it is the *62law of Ohio. The application of this law operates to place Mrs. Gaines in a disfavored class of medical malpractice plaintiffs who, upon discovery of their injuries,5 had less than a full year to file their claims because of R.C. 2305.11(B). Inasmuch as plaintiffs who discover their injuries less than three years or more than four years after the act of malpractice will now always have the full one-year period of R.C. 2305.11(A) in which to bring their claims, no rational basis remains for distinguishing these plaintiffs from those in Mrs. Gaines’ position. Therefore, equal protection rights of those in Mrs. Gaines’ class should be protected. However, today’s decision applies solely to plaintiffs in the class shared by Mrs. Gaines herein, and extends the right to file under R.C. 2305.11(A). This decision does not strike the statute on its face, and does not extend to other plaintiffs who may still find their causes of action barred by R.C. 2305.11(B).

 This court has established in numerous decisions that a cause of action for medical malpractice accrues, not upon discovery of the malpractice, but upon discovery of the resulting injury. See, e.g., Frysinger v. Leech (1987), 32 Ohio St. 3d 38, 512 N.E. 2d 337, paragraph one of the syllabus; Deskins v. Young (1986), 26 Ohio St. 3d 8, 14, 26 OBR 7, 12, 496 N.E. 2d 897, 901 (Holmes, J., dissenting); Oliver v. Kaiser Community Health Found. (1983), 5 Ohio St. 3d 111, 5 OBR 247, 449 N.E. 2d 438.